PER CURIAM.
This is the second appearance of this cause in this court. See our prior opinion reported in Security Underwriting Consultants, Inc. v. Collins, Tuttle Investment Corp., Fla.App. 1965, 173 So.2d 752.
Following the issuance of the mandate therein, the cause duly came on for trial and resulted in a jury verdict awarding compensatory and punitive damages to the plaintiff therein (appellee here). The appellant has preserved five points for review by this court. Save and excepting the last one, relating to the award of interest, we find the remaining points not to be well taken. Richter Jewelry Co., Inc. v. Harrison, 147 Fla. 732, 3 So.2d 387; Myers v. Atlantic Coast Line R. Co., Fla.1959, 112 So.2d 263; Fishman v. Liberty Associates, Inc., Fla.App.1967, 196 So.2d 493 ; 2 Fla. Jur., Appeals, § 401; 8 Fla.Jur., Courts, § 103.
Interest on the award of punitive damages should have been allowed only from the time of the verdict. Farrelly v. Heuacker, 118 Fla. 340, 159 So. 24; 9 Fla.Jur., Damages, § 86.
Therefore, the final judgment here under review be and the same is hereby affirmed, with directions to the trial judge to modify the final judgment by the elimination of interest on the punitive damages for the period prior to the verdict.
Affirmed as modified.